Title: From Thomas Jefferson to Martha Jefferson Carr, 18 February 1793
From: Jefferson, Thomas
To: Carr, Martha Jefferson



Dear Sister
Philadelphia Feb. 18. 1793.

I recieved some days ago your favor of Dec. 15. and have so long delayed answering it because I was in daily expectation of receiving information of a considerable sum of money being lodged for me in Richmond. Tho I think this cannot fail to take place, and that very shortly, yet I have thought it necessary to acknolege in the mean time the receipt of your letter, and to mention to you my prospect of doing what you desire, I think with so much certainty as that Mr. Myers may be satisfied. It would not be in my power to pay it from any resources I have here, as these are far from supplying my wants here. The moment I can receive any information, I will give you notice. I had intended from the same fund to pay the balance on my bond to Mr. Carr’s estate, as, your children are now arrived to that period when it may enable you to help them with it, as far as it will go. I give joy to yourself, my new married neice and Mr. Terrel on the occasion, and wish them all possible happiness and success in their pursuits in a new country.—I have been over-persuaded to stay here somewhat longer than I had determined. I must therefore write to Dabney how to employ himself till I come. I am with sincere love to yourself & the family, dear sister yours affectionately

Th: Jefferson

